Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, filed 12/4/2020, with respect to the rejections of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection are made below.
Claim Rejections - 35 USC § 112

Claims 8, 31, and 37 are no longer rejected under 35 USC § 112, in view of the current amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 13-14, 28, 31-35, and 37   are rejected under 35 U.S.C. 103 as being unpatentable over Kreutzman (US 2013/0266296), Motsenbocker (US 2013/0327077),and Wagoner et al. (US 2014/0204643).
Regarding claim 1, Kreutzman (K) discloses a renewable energy hot water heating system comprising: a renewable energy source providing a DC electric current (60,62); a controller ([0025]) connected to the renewable energy source; an electric water heater (10) connected to the controller, the water heater comprising a water storage tank (12) and at least one AC heating element  (32,34) and at least one AC 
However, Motsenbocker discloses a  solar panel /water heater combination (Figure 7) wherein the controller ([0040]) modulates and switches the DC electric current from the renewable energy source to produce a pulsed DC output to the at least one AC heating element and at least one AC thermostat to heat the water.  It would have been obvious to one of ordinary skill in the art prior to filing date of the instant application to modify the inverter of Kreutzman that generates an AC current, to that of Motsenbocker, which generates a PWM current mimicking current, for the purpose of efficiently running AC appliances with a low cost device.
 Motsenbocker does not disclose that the IGBT PWM controller comprises a pair of parallel single-ended pulse width modulated insulated-gate bipolar transistors which modulate and switch the DC electric current from the renewable energy source to produce a pulsed DC output
Additionally, Wagoner discloses a controller (Abstract) wherein the controller comprises a pair of parallel (122, Figure 2, [0029]) single-ended pulse width modulated insulated-gate bipolar transistors which modulate ([0054]). It would have been obvious to one of ordinary skill in the art prior to filing date of the instant application to utilize the circuitry of Wagoner in the device of Kreutzman, as modified, for effective conversion of DC current in order to operate AC appliances.
Regarding claim 2, Kreutzman (K), as modified, discloses a renewable energy hot water heating system as claimed in claim 1, wherein the renewable energy source is any one or more of solar, wind or hydro energy (K-[0006]). 
Regarding claim 3, Kreutzman (K), as modified, discloses a renewable energy hot water heating system as claimed in claim 2, wherein the controller further comprises a microcontroller, the microcontroller produces a pulse width modulated signal ([0034]) to switch the DC electric current from the renewable energy source to switch the pair of insulated-gate bipolar transistors to produce the pulsed DC output to provide the electric current to the at least one AC heating element and thermostat. 
Regarding claim 13, Kreutzman (K), discloses a renewable energy hot water heating system comprising: a renewable energy source providing a DC electric current (60,62,[0050]); an AC electric current (310) supplied by a grid connection; a controller (80) connected to the renewable energy source and the grid connected AC; an isolator switch  (314, [0107], Figure 13) for selecting either the renewable energy source or the AC grid connection; an electric water heater connected to the controller, the water heater comprising a water storage tank (10) and at least one AC heating element (32,34) and at least one AC thermostat  ([0044]) for heating water in the tank responsive to an electric current supplied thereto, but not that the controller comprises a pair of parallel single-ended pulse width modulated insulated-gate bipolar transistors which modulate and switch the DC electric current from the renewable energy source to produce a pulsed DC converted output; and wherein when the isolator switch is connected to the renewable energy source the controller provides the pulsed DC electric current to the at least one AC heating element and at least one AC thermostat.  

Additionally, Wagoner discloses a controller (Abstract) wherein the controller comprises a pair of parallel (122, Figure 2, [0029]) single-ended pulse width modulated insulated-gate bipolar transistors which modulate ([0054]). It would have been obvious to one of ordinary skill in the art prior to filing date of the instant application to utilize the circuitry of Wagoner in the device of Kreutzman, as modified, for effective modification of DC current in order to operate AC appliances.
Regarding claim 14, Kreutzman (K), as modified, discloses a renewable energy hot water heating system as claimed in claim 13, wherein the renewable energy source is any one or more of solar, wind or hydro energy (K-[0006]). 
Regarding claim 28, Kreutzman (K), as modified, discloses a renewable energy hot water heating system as claimed in claim 14, wherein the controller further comprises a microcontroller, the microcontroller produces a pulse width modulated 
Regarding claim 31, Kreutzman (K), as modified, discloses a renewable energy hot water heating system as claimed in claim 30, wherein the hot water heating system has a heating efficiency (M-[0040]) which is achieved by the controller through the low energy consumption of the arch suppression, pulse width modulation and insulated-gate bipolar transistor switching. 
Regarding claim 32, Kreutzman (K)  discloses a hot water heating system comprising: a storage tank (10, Figure 12) having an inlet fluidly connectable to a water supply, an outlet fluidly connectable to at least at least one valve, wherein when the valve is opened, water from the water supply displaces water through the storage tank and out the outlet; a first AC heating element connectable to a power source that provides AC electricity (34, Figure 12); a first AC thermostat ([0044]) interconnected to the first AC heating element, wherein the thermostat controls operation of the first AC heating element based at least in part on a temperature of water in the storage tank; a controller (80) connected to a power source that provides DC power; a second AC heating element connectable to the converted output of the controller; and a second AC thermostat interconnected to the second AC heating element, wherein the thermostat controls operation of the second AC heating element based at least in part on a temperature of water in the storage tank ([0107]),  but not that the controller comprises a pair of parallel single-ended pulse width modulated insulated-gate bipolar transistors 
However, Motsenbocker (M) discloses a solar panel /water heater combination (Figure 7) wherein the controller ([0040]) modulates and switches the DC electric current from the renewable energy source to produce a pulsed DC output to power the heating elements.  It would have been obvious to one of ordinary skill in the art prior to filing date of the instant application to connect the isolator switch the current produced by modifying the inverter of Kreutzman, that generates an AC current, to that of Motsenbocker, which generates a PWM current, that mimics AC current, for the purpose of efficiently running AC appliances with a low cost device. Motsenbocker does not disclose the IGBT PWM controller comprises a pair of parallel single-ended pulse width modulated insulated-gate bipolar transistors which modulate and switch the DC electric current from the renewable energy source to produce a pulsed DC output.
Additionally, Wagoner discloses a controller (Abstract) wherein the controller comprises a pair of parallel single-ended pulse width modulated insulated-gate bipolar transistors (122, Figure 2, [0029]) which modulate ([0054]) and switch the DC electric current from the renewable energy source to produce a pulsed DC converted output
It would have been obvious to one of ordinary skill in the art prior to filing date of the instant application to utilize the circuitry of Wagoner in the device of Kreutzman for effective conversion of DC current to AC current, suitable for renewable energy additions
Regarding claim 33, Kreutzman (K), as modified, discloses a hot water heating system as claimed in claim 32, wherein the DC power source is provided by any one or  
Regarding claim 34, Kreutzman (K), as modified, discloses   hot water heating system as claimed in claim 33, wherein the AC power source is provided by any one or more of: (a) a grid connected transmission system; or (b) a generator ([0027]). 
Regarding claim 35, Kreutzman (K), as modified, discloses a hot water heating system as claimed in claim 34, wherein the controller further comprises a microcontroller, the microcontroller produces a pulse width modulated signal ([0034]) to switch the DC electric current from the DC power source to switch the pair of insulated-gate bipolar transistors to produce the pulsed DC output to provide the electric current to the second AC heating element and thermostat. 
Regarding claim 37, Kreutzman (K), as modified, discloses a hot water heating system as claimed in claim 19, wherein when the hot water heating system is only powered by the DC power source the hot water heating system has a heating efficiency which is achieved by the controller through the low energy consumption of the arch suppression, pulse width modulation (M-[0040]) and insulated-gate bipolar transistor switching.
Claims 6, 10, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kreutzman (US 2013/0266296), Motsenbocker (US 2013/0327077), Wagoner et al. (US 2014/0204643), and Augustoni et al. (US 2014/0265603).
Regarding claim 6, Kreutzman (K), as modified, discloses a renewable energy hot water heating system as claimed in claim 3, but not the addition of an arc-fault detection circuit.

Regarding claim 10, Kreutzman (K), as modified, discloses a renewable energy hot water heating system as claimed in claim 6, wherein the AC thermostat is located in series with the at least one AC heating element (K-[0044]), and wherein the pulsed DC output from the controller is supplied to the AC heating element via the AC thermostat. 
Regarding claim 29, Kreutzman (K), as modified, discloses a renewable energy hot water heating system as claimed in claim 28, but not an arc fault detection circuit.
Please refer to the rejection of claim 3 supra.
Claims 7,8,11,30, 36, and 39 are  rejected under 35 U.S.C. 103 as being unpatentable over Kreutzman (US 2013/0266296) Motsenbocker (US 2013/0327077), Wagoner et al. (US 2014/0204643), Augustoni et al.(US 2014/0265603), and Bah (US 2015/009657).
Regarding claim 7, Kreutzman (K), as modified, discloses a renewable energy hot water heating system as claimed in claim 4, but not that the controller further comprises a microcontroller low drop out linear regulator.

Regarding claim 39, Kreutzman (K), as modified, discloses the renewable energy hot water heating system as claimed in claim 1 wherein the electric water heater further comprises two AC heating elements (K-Figure 12, 34,110) and two AC thermostats (K-[0044], as a clarification Kreutzman may arguable not disclose two separate thermostats, but duplication of parts would have been obvious for a redundancy purpose because a single thermostat would be able to relay tank temperature to either circuit) for heating water in the tank; and wherein one AC element and thermostat is provided with the pulsed DC electric output (K-110, as a clarification, the previous obvious modifications would substitute the inverted AC current for the PWM DC current) from the controller and a second AC element (K-34, Figure 12) and thermostat is provided with an AC grid connection to provide the electric current to the second AC heating element and thermostat, but not that the controller further comprises a microcontroller low drop out linear regulator;
However, Bah discloses a PV light apparatus (Abstract) wherein the controller further comprises a microcontroller low drop out linear regulator ([0103]). It would have been obvious to one of ordinary skill in the art prior to filing date of the instant application to modify the circuit to include the linear regulator or bypass capacity, as disclosed by Bah, for the purpose of ensuring a consistent voltage to the devices 
Regarding claim 8, Kreutzman (K), as modified, discloses a renewable energy hot water heating system as claimed in claim 7, wherein the hot water heating system has a heating efficiency (M-[0040]) which is achieved by the controller through the low energy consumption of the arch suppression, pulse width modulation and insulated-gate bipolar transistor switching. 
Regarding claim 11, Kreutzman (K), as modified, discloses a renewable energy hot water heating system as claimed in claim 7, wherein the electric water heater comprises two AC heating elements and two AC thermostats for heating water in the tank, one AC element  (K-110, Figure 12) and thermostat is provided with the pulsed DC electric output from the controller and a second AC element  (K-34) and thermostat is provided with an AC grid connection to provide the electric current to the second AC heating element and thermostat. 
Regarding claim 30, Kreutzman (K), as modified, discloses a renewable energy hot water heating system as claimed in claim 29, but not that the controller further comprises a microcontroller low drop out linear regulator. 
Please refer to the rejection of claim 7 supra.
 Regarding claim 36, Kreutzman (K), as modified, discloses a  hot water heating system as claimed in claim 35, but not that the controller further comprises a microcontroller low drop out linear regulator and an arc fault detection circuit adapted to suppress any arching within the AC thermostat caused by the pulsed DC output from 
Please refer to the rejection of claim 7 supra.
Claim 38  is rejected under 35 U.S.C. 103 as being unpatentable over Kreutzman (US 2013/0266296), Motsenbocker (US 2013/0327077), Wagoner et al. (US 2014/0204643), and Restrepo et al. (US 2012/0098672).
Regarding claim 38, Kreutzman (K), as modified, discloses a renewable energy hot water heating system as claimed in claim 1,but not that the controller comprises an arc fault detection circuit and a microcontroller, wherein the arc fault detection circuit is adapted to suppress any arching within the AC thermostat caused by the pulsed DC output from the controller, the arc fault detection circuit is designed to quickly disconnect an output of the pair of insulated-gate bipolar transistors by shutting down the microcontroller wherein the AC thermostat is located in series with the at least one AC heating element and wherein the pulsed DC output from the controller is supplied to the AC heating element via the AC thermostat.  
 However, Restrepo disclose an arc fault detection apparatus (Abstract)  that when connected to the controller could be adapted, so that the arc fault detection circuit is adapted to suppress any arching within the AC thermostat caused by the pulsed DC output from the controller, the arc fault detection circuit is designed to quickly disconnect an output of the pair of insulated-gate bipolar transistors by shutting down the microcontroller wherein the AC thermostat is located in series with the at least one AC heating element and wherein the pulsed DC output from the controller is supplied to the AC heating element via the AC thermostat.  It would have been obvious to one of .
Claim  40  is rejected under 35 U.S.C. 103 as being unpatentable over Kreutzman (US 2013/0266296), Motsenbocker (US 2013/0327077), Wagoner et al. (US 2014/0204643), Restrepo et al. (US 2012/0098672), and Bah (US 2015/009657).
Regarding claim 40, Kreutzman (K), as modified, discloses a renewable energy hot water heating system as claimed in claim 1, but not that the controller further comprises an arc fault detection circuit and a microcontroller, wherein the arc fault detection circuit is adapted to suppress any arching within the AC thermostat caused by the pulsed DC output from the controller; wherein the arc fault detection circuit is designed to quickly disconnect an output of the pair of insulated-gate bipolar transistors by shutting down the microcontroller; and wherein the controller further comprises a microcontroller low drop out linear regulator.   
However, Restrepo disclose an arc fault detection apparatus (Abstract)  that when connected to the controller could be adapted, so that the arc fault detection circuit is adapted to suppress any arching within the AC thermostat caused by the pulsed DC output from the controller, the arc fault detection circuit is designed to quickly disconnect an output of the pair of insulated-gate bipolar transistors by shutting down the microcontroller wherein the AC thermostat is located in series with the at least one AC heating element and wherein the pulsed DC output from the controller is supplied to the AC heating element via the AC thermostat.  It would have been obvious to one of 
Additionally, Bah discloses a PV light apparatus (Abstract) wherein the controller further comprises a microcontroller low drop out linear regulator ([0103]).  It would have been obvious to one of ordinary skill in the art prior to filing date of the instant application to modify the circuit to include the linear regulator or bypass capacity, as disclosed by Bah, for the purpose of ensure a consistent voltage to the devices. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746